



Exhibit 10 (q)


TERMINATION AGREEMENT AND GENERAL RELEASE
THIS TERMINATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered
into as of this 3 day of March, 2017, by and between McDonald’s Corporation, a
Delaware corporation (the “Company”) and Gloria Santona (the “Executive”),
pursuant to the Company’s Executive Retention Replacement Plan (the “Plan”), a
copy of which is attached hereto as Exhibit A.
W I T N E S S E T H:
WHEREAS, the Executive participates in the Plan; and
WHEREAS, if the Executive complies with her obligations under the Plan, she will
hereafter be entitled to substantial compensation and benefits under the Plan to
which she would not otherwise be entitled; and
WHEREAS, the Executive is required under the Plan to execute this Agreement in
order to receive benefits under the Plan;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:
1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Plan. The following terms shall have the
meanings set forth below:
Agreement: defined in the first paragraph above.
Company: defined in the first paragraph above.
Company Property: all records, documents, materials, papers, computer records or
print-outs belonging to McDonald’s, including without limitation those
containing Confidential Information and Trade Secrets.
Competing Business: any Person (and any branches, offices or operations thereof)
that is a material and direct competitor of McDonald’s in any country in the
world or in any state of the United States by virtue of selling, manufacturing,
processing or promoting any product that is substantially similar to, competes
with, or is intended to compete with, replace, or duplicate in the market any
product that was sold or under development by McDonald’s during the five years
(or shorter period of the Executive’s employment with the Company) preceding the
date of execution of this Agreement or with respect to which the Executive has
had specific knowledge and involvement.
Confidential Information and Trade Secrets: all valuable and unique tangible and
intangible information and techniques acquired, developed or used by McDonald’s
relating to its business, operations, employees and customers, which gives
McDonald’s a competitive advantage in the businesses in which McDonald’s is
engaged, including without limitation





--------------------------------------------------------------------------------





processes, methods, techniques, systems, computer data, formulae, patents,
models, devices, compilations, customer lists, supplier lists or any information
of whatever nature that gives McDonald’s an opportunity to obtain an advantage
over competitors who do not know or use such data or information.
Executive: defined in the first paragraph above.
HR Official: the Company’s Corporate Executive Vice President - Chief People
Officer (or any successor position).
Justified Disclosure: defined in Section 8(a) below.
McDonald’s: the Company and its subsidiaries, divisions, affiliates and related
companies.
McDonald’s-Related Person: any director, officer, employee or franchisee of the
Company or any of its subsidiaries, divisions, affiliates and related companies.
Other Separation Benefits: defined in Section 9(c) below.
Person: a person, firm, corporation, partnership, venture or other entity of any
kind.
Plan: defined in the first paragraph above.
Recovery Period: the period beginning on the Date of Termination and ending on
the date on which a Violation is discovered.
Release Date: the Executive’s Date of Termination.
Released Persons: defined in Section 9(a) below.
Specified Competitors: the entities listed on Exhibit B hereto and their
respective subsidiaries and affiliates, as required by Section 1.02(b) of the
Plan.
Stock Option Gains: defined in Section 10(c)(iv) below.
Violation: defined in the Plan.
2. Relationship of Agreement to Plan. The provisions of the Plan, including
without limitation the provision regarding administration in Article II of the
Plan, are applicable to this Agreement and to the obligations of the Company and
the Executive hereunder, and are hereby incorporated by reference into this
Agreement. However, any amendments made to the Plan after the date of this
Agreement will not apply to the Executive absent the consent of the Executive,
to the extent such consent is required pursuant to Article IX of the Plan.
3. Circumstances Requiring Agreement. The Executive’s employment will terminate
as a result of the Executive’s election to terminate employment pursuant to
Article III of the Plan.






2





--------------------------------------------------------------------------------





The Executive’s Date of Termination is March 3, 2017. This Agreement constitutes
the Executive’s Termination Agreement and General Release.
4. Termination Benefits. The Executive shall be entitled to receive the benefits
specified in Articles IV and VIII of the Plan, provided that the Executive
properly executes this Agreement, does not revoke this Agreement, and complies
with all Agreements that she is required under the Plan to execute. These
Termination Benefits are outlined on Exhibit C hereto.
5. Company Property and Confidentiality.
(a) Acknowledgements. The Executive acknowledges that (i) it is the policy of
McDonald’s to maintain as secret and confidential all Confidential Information
and Trade Secrets; (ii) all Confidential Information and Trade Secrets are the
sole and exclusive property of McDonald’s; and (iii) disclosure of Confidential
Information and Trade Secrets would cause significant damage to McDonald’s.
(b)    Company Property. The Executive agrees to turn all Company Property over
to the CEO or the CEO’s designee, at or as promptly as practicable following the
execution of this Agreement. However, Executive may retain her mobile telephone
and mobile telephone number. Executive acknowledges she will be responsible for
any and all related mobile telephone charges incurred after the Date of
Termination. McDonald’s will take all necessary steps to release the telephone
number to your personal account by the Date of Termination. Notwithstanding,
Executive agrees that McDonald’s may remove all confidential and proprietary
information in Executive’s mobile telephone prior to the Date of Termination.
(c) Confidentiality. The Executive shall not, without obtaining the Company’s
consent pursuant to Section 7 below, use, disclose, furnish or make accessible
to any Person any Confidential Information and Trade Secrets obtained during the
Executive’s employment with the Company at any time for so long as such
information remains confidential or secret.
6. Other Covenants.
(a) Acknowledgements. The Executive acknowledges that McDonald’s is engaged in a
highly competitive, global business that requires the preservation of
Confidential Information and Trade Secrets. The Executive further acknowledges
that McDonald’s has near-permanent relationships with vendors, affiliates,
customers, suppliers, manufacturers, alliance partners, employees and service
organizations, which McDonald’s has a legitimate interest in protecting.
Finally, the Executive acknowledges that the covenants set forth in this Section
6 are reasonable under the circumstances, that he or she has the skill and
ability to find alternative commensurate work not in violation of such covenants
and that he or she has the wherewithal to support herself and her family without
violating such covenants, including without limitation the covenant not to
compete provided for in Section 6(b) below.
(b) Noncompetition. The Executive agrees to not work for or provide services to
a Competing Business or to the Specified Competitors at any time on or before
March 3, 2019.
(c) Exceptions. It shall not be considered a violation of this Section 6 for the
Executive to engage in any of the following:




3





--------------------------------------------------------------------------------





(i) The performance of services for and on behalf of an investment banking or
commercial banking, auditing, law or consulting firm at any time after the
termination of the Executive’s employment, so long as the Executive is not
personally engaged in rendering services to or soliciting business of a
Competing Business or any of the Specified Competitors; or
(ii) Being the record or beneficial owner of up to one (1) percent of the
outstanding voting securities of any publicly traded entity; or
(d)    Nothing in Section 6 shall be construed to restrict the right of a lawyer
to provide legal services for a law firm or on behalf of another company or
client, provided that a lawyer who has formerly represented McDonald’s (a) may
not thereafter represent another company in a matter that is the same or
substantially related to the matter in which the lawyer represented McDonald’s
and in which the other company’s interests are materially adverse to McDonald’s
interests; and (b) may not use or disclose confidential information obtained
while employed by McDonald’s.
(e) No Solicitation or Hiring of Employees. The Executive shall not, at any time
on or before March 3, 2019, solicit or attempt to solicit any employee (other
than the Executive’s administrative assistant), consultant, franchisee, supplier
or independent contractor of McDonald’s to terminate, alter, or lessen that
party’s affiliation with McDonald’s or to interfere with or violate the terms of
any agreement or understanding between such entity, employee or person and
McDonald’s.
(f) No Disparagement. The Executive shall not, at any time on or before March 3,
2020, (i) make any public disclosures or publish any articles or books about
McDonald’s, its business or any McDonald’s-Related Person, or grant an interview
regarding McDonald’s to any representative of the public media, without the
prior written consent of the CEO, or (ii) intentionally publish any statement or
make any disclosure about McDonald’s, its business or any McDonald’s-Related
Person that is disparaging, derogatory or otherwise casts a bad light on
McDonald’s, its business or any McDonald’s-Related Person. However, nothing in
this Section 6(f) shall preclude Executive from participating in general
leadership, legal, or corporate governance speeches, panels, or interviews
including references to her experiences at McDonald’s.
7. Consent Procedure.
(a) Seeking Consent. The Executive may seek the Company’s consent to engage in
any of the activities prohibited by Section 5(c) or Section 6 above, by
providing written notice thereof to the Company addressed to the HR Official or
to the CEO, including, in the case of an activity prohibited by Section 6, a
full and complete disclosure in writing to the Company of all the relevant
facts, including without limitation the services to be rendered or activities to
be engaged in, places of employment, performance of services or activities,
compensation to be paid, expertise to be provided, amount to be invested, stock
or debt to be received, and business plan or plans to be executed by such entity
or person. The Company thereafter shall have fourteen (14) calendar days to
consider the Executive’s contemplated activities as disclosed and






4





--------------------------------------------------------------------------------





shall in writing, either consent or object to such activities. It is agreed that
consent shall not be unreasonably withheld.
(b) Binding Decisions. All decisions of the Company under this Section 7 shall
be final and binding upon the Executive, and the Executive shall not engage in
any such activities if the Company shall object.
8. Legal Compulsion.
(a) Notice. If the Executive reasonably and in good faith believes that she is
or may be compelled by law or by a court or governmental agency by a proper
proceeding to disclose Confidential Information and Trade Secrets, or to make a
statement or take other action that would, absent this Section 8, violate
Section 5(c) above (each such disclosure, statement or action, a “Justified
Disclosure”), then the Executive shall give the Company written notice thereof
as far in advance of such Justified Disclosure as is lawful and practicable,
shall cooperate (at the Company’s sole expense) with the Company in its efforts
to prevent such Justified Disclosure from being compelled, and shall limit her
Justified Disclosure to the minimum compelled by law or court order, except to
the extent the Company agrees otherwise in writing.
(b) No Violation. If the Executive complies with the foregoing procedure to the
greatest extent possible without violating applicable law, then the Executive
shall not be deemed to have breached Section 5(c) above as a result of the
Justified Disclosure.
9. Release Provisions.
(a) Release. The Executive understands, intends and agrees that this Section 9
constitutes full, complete and final satisfaction of all claims, demands,
lawsuits or actions of any kind, whether known or unknown, against McDonald’s
and/or their respective directors, officers or employees (with McDonald’s,
collectively, the “Released Persons”), arising at any time up to and including
the Release Date, and the Executive hereby forever releases each Released Person
from all such matters. This includes, but is not limited to, a release of
claims, demands, lawsuits and actions of any kind relating to any employment or
application for employment or franchise, claims relating to resignation and/or
cessation of employment, claims alleging breach of contract of any tort, claims
for wrongful termination, defamation, intentional infliction of emotional
distress, personal injury, violation of public policy and/or negligence related
to employment or resignation, claims under Title VII of the Civil Rights Act of
1964, as amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Rehabilitation Act
of 1973, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, as amended, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act of 1993, the Illinois Human
Rights Act, or any other state, Federal or local law prohibiting discrimination,
and claims based on any other law, regulation, or common law, whether before any
Federal, state or local agency, in any court of law or before any other forum.
Notwithstanding the foregoing, the Executive’s release shall not extend to any
claims (i) for benefits under Employee Plans that are qualified under Section
401(a) of the Internal Revenue Code, (ii) for payments and benefits to which the
Executive is entitled under the Plan as provided in Section 4 above, (iii) for
payments or benefits under any Deferred Compensation Plan, Benefit Plan or other
employee benefit plan of the






5





--------------------------------------------------------------------------------





Company to which the Executive is entitled by the terms thereof, except as
provided otherwise in Section 9(c) below and except to the extent such
entitlements are specifically amended or eliminated by the Plan, or (iv) for
indemnification under the Company’s policy on indemnification of officers and
directors and coverage under any related insurance policies.
(b) Advice, Time to Consider and Revocation. The Executive is hereby advised to
consult with an attorney prior to executing this Agreement. The Executive is
further advised that she has a period of 21 days within which to consider the
terms of this Agreement and whether or not to execute it. In addition, for a
period of 7 days following the Executive’s execution of this Agreement, she has
the right to revoke this Agreement, and no portion of this Agreement shall
become effective or enforceable until such revocation period has expired.
(c) Other Benefits. The Executive acknowledges and agrees that the payments and
benefits provided to the Executive under the Plan are in lieu of any payments,
benefits or arrangements to which the Executive might otherwise be entitled to
under any Employee Plan or other plan or arrangement which provides for
severance or separation (“Other Separation Benefits”), and the Executive hereby
waives any and all rights and claims that she may now or hereafter have to any
Other Separation Benefits; provided, that the foregoing waiver shall not apply
to any right the Executive may have to any gross-up payments related to the
excise tax on excess parachute payments imposed by Section 4999 of the Internal
Revenue Code under any change of control employment agreement with the Company.
The foregoing shall not be construed as affecting in any manner the Executive’s
benefits and entitlements (if any) under any Employee Plan that provides pension
or retiree medical or life insurance benefits.
(d) Acknowledgements. The Executive acknowledges having read and understood the
provisions of this Section 9 as well as the other provisions of this Agreement,
and represents that her execution of this Agreement constitutes her knowing and
voluntary act, made without coercion or intimidation. The Executive acknowledges
and agrees that the release set forth in this Section 9 is being given only in
exchange for consideration in addition to anything of value to which the
Executive already is entitled. The Executive finally agrees not to file any
lawsuits against the Company or any of the released entities or persons with
respect to claims covered by the release given in this Section 9.
(e)     Nothing in this Agreement shall prohibit or interfere with your right to
file a charge, cooperate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, or other federal,
state or local agency, and this section does not require you to assist and
cooperate with McDonald’s in any claim, lawsuit or proceeding by you against
McDonald’s for breach of this Agreement or for a claim that is excepted from the
General Release, above.
(f)     Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such












6





--------------------------------------------------------------------------------





reports or disclosures and you are not required to notify the company that you
have made such reports or disclosures.


10. Remedies.
(a) Acknowledgements. In recognition of the confidential nature of the
Confidential Information and Trade Secrets, and in recognition of the necessity
of the limited restrictions imposed by the Agreement, the Executive acknowledges
it would be impossible to measure solely in money the damages which McDonald’s
would suffer if the Executive were to breach any of her obligations under
Sections 5 and 6 above. The Executive also acknowledges that her breach of any
such obligations would irreparably injure the Company.
(b) Entitlement to Injunctive Relief. If the Executive breaches any of her
obligations under Sections 5 and 6 above, McDonald’s shall be entitled, in
addition to any other remedies to which McDonald’s may be entitled under the
Agreement or otherwise, to an injunction issued by a court of competent
jurisdiction, to restrain any breach or threatened breach, of such provisions,
and the Executive waives any right to assert any claim or defense that
McDonald’s has an adequate remedy at law for any such breach and any right to
require, or request a court to require, that McDonald’s post a bond in
connection therewith.
(c) Effect on Other Benefits. In the event of a breach by the Executive of any
of her obligations under this Agreement, excluding for this purpose an isolated,
insubstantial and inadvertent action, the Company shall be entitled to:
(i) discontinue any and all payments and other benefits to which the Executive
or her beneficiaries would otherwise be entitled pursuant to this Agreement
and/or the Plan;
(ii) terminate any and all unexercised stock options, outstanding restricted
stock units and outstanding awards under the CPUP then held by the Executive or
by any transferee of the Executive;
(iii) require the Executive to repay to the Company the aggregate amount of cash
payments received by the Executive from the Company pursuant to this Agreement
and/or the Plan; and
(iv) in the case of any such breach occurring after the Executive’s Date of
Termination, require the Executive to pay to the Company any Stock Option Gains
(as defined in the next two sentences). “Stock Option Gains” with respect to the
Executive’s stock options that were not vested as of her Date of Termination
means the aggregate amount of any gain recognized upon exercise of such stock
options during the Recovery Period. “Stock Option Gains” with respect to the
Executive’s stock options that were vested as of her Date of Termination means
the excess, if any, of (A) the aggregate amount of any gain recognized upon
exercise of such stock options during the Recovery Period over (B) the amount of
gain that would have been recognized, had such exercises instead occurred on the
Executive’s Date of Termination.






7





--------------------------------------------------------------------------------





11. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and the Executive and their respective heirs, representatives and
successors.
12. Jurisdiction and Venue. Any action arising under this Agreement or between
the Company and the Executive shall be instituted and brought exclusively under
the jurisdiction and venue of the appropriate state or federal courts for the
City of Oak Brook, Illinois, County of DuPage. The Executive hereby consents to
the exclusive jurisdiction of said courts regardless of where the Executive may
be domiciled at the time such suit is brought. It is further agreed that in the
event the Company shall be required to institute any proceedings to enforce the
terms of this Agreement, then the Company shall be entitled to recover its
attorney fees and attendant expenses as part of any recovery.
13. Captions. The captions of the Sections of and Exhibits to this Agreement are
not a part of the provisions hereof and shall have no force or effect.
14. Entire Agreement. This Agreement, together with the Plan, contain the entire
agreement between the parties, and supersede any and all previous agreements,
written or oral, between the Executive and the Company relating to the subject
matter hereof. No amendment or modification of the terms of this Agreement shall
be binding upon the parties hereto unless reduced to writing and signed by each
of the parties hereto.
15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.
16. Severability. If any one or more Sections or other portions of this
Agreement are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Section or other portion not so declared to be unlawful or invalid. Any Section
or other portion so declared to be unlawful or invalid shall be construed so as
to effectuate the terms of such Section or other portion to the fullest extent
possible while remaining lawful and valid.
17. Governing Law. To the extent not preempted by federal law, this Agreement
shall be interpreted and construed in accordance with the laws of the State of
Illinois, without regard to any otherwise applicable conflicts of law or choice
of law principles.


[Remainder of the page intentionally left blank]












8





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.


 
 
 
McDONALD’S CORPORATION
 
 
 
 
 
 
 
 
/s/ David O. Fairhurst
 
 
 
 
By:
 
 
 
 
Corporate Executive Vice President &
 
 
 
 
Chief People Officer
 
 
 
 
Title:
 
 
 
 
David O. Fairhurst
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
/s/ Gloria Santona
 
 
 
 
By:
 
 
 
 
Gloria Santona
 
 
 
 
Name:
 



























9



